Citation Nr: 1613016	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-13 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a bilateral eye condition, to include as secondary to diabetes mellitus, type II, and as due to contaminated water exposure at Camp Lejeune. 

3.  Entitlement to service connection for amputation, middle right toe, to include as secondary to diabetes mellitus, type II, and as due to contaminated water exposure at Camp Lejeune.

4.  Entitlement to service connection for heart disease.

5.  Entitlement to a disability rating in excess of 60 percent for service-connected degenerative disc disease status post laminectomy L3-4, L4-5 with residual scar.

(The Board will issue a separate decision for the claims pertaining to prostate cancer; hepatitis B; skin condition; and peripheral vascular disease of the left and right lower extremities, which arise from a different Regional Office.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to August 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2009, August 2009, and May 2014 rating decisions of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a videoconference hearing before the undersigned in December 2015.

The request to reopen a claim for service connection for diabetes mellitus, type II, is decided below.  The remaining issues on appeal are remanded to the agency of original jurisdiction for further development and consideration.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus, type II, was most recently denied in a July 2007 rating decision on the basis that the disease was not related to the Veteran's active military service, to include exposure to herbicides, which could not be confirmed. The Veteran did not appeal this decision.  

2.  Evidence received since the July 2007 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision, which denied the Veteran's claim of service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302; 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for diabetes mellitus, type II, was denied most recently in a July 2007 rating decision on the basis that the disease was not related to the Veteran's active military service, to include exposure to herbicides, which could not be confirmed.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Since the July 2007 denial, the Veteran has submitted statements alleging exposure to herbicides, specifically Agent Orange, while stationed in Okinawa, Japan.  See, e.g., December 2015 Board hearing transcript.  He alleged that he had to move the herbicides as a transportation specialist, and that it was also used to clear weeds and brush around the perimeter of the base.  Id.

As this evidence was not before VA at the time of the prior denial, it is considered new.  As it provides support for his allegation of exposure to herbicides, thereby supporting a presumptive theory of entitlement for service connection, it is also material to his claim.  For the purposes of reopening the claim, the credibility of this evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In reaching this determination, the Board also notes that while the Veteran is not competent to identify Agent Orange, he is competent to relate his experiences in service, to include seeing weeds and brush cleared with chemicals along the perimeter of the military bases at which he was stationed.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

Therefore, the Board finds that the evidence received since the July 2007 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim for service connection for diabetes mellitus, type II, is warranted.  


ORDER

New and material evidence having been presented, the claim for service connection for diabetes mellitus, type II, is reopened; the appeal is granted to this limited extent.


REMAND

The Board finds that additional development of the remaining issues on appeal is necessary.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

A.  Development of Herbicide Exposure

Above, the Board reopened the claim for service connection for diabetes mellitus, type II.  The Veteran has alleged, in part, that service connection is warranted on a presumptive basis due to exposure to herbicides during the Vietnam era.  See 38 C.F.R. § 3.309(e).  He has claimed exposure to herbicides while stationed in Okinawa, Japan, Camp Pendleton, California, and Pearl Harbor, Hawaii.  See, e.g., December 2015 Board hearing transcript.

VA has a duty to assist veterans in verifying exposure to herbicides.  The VA Adjudication Procedure Manual M21-1 (M21-1), IV.ii.1.H.7.a (2016) describes the procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam, the demilitarized zone in Korea, or Thailand.  The procedure involves: (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to the Compensation Service for confirmation; and (3) requesting a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If the Compensation Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

In reviewing the evidence of record, the Board finds that VA has not yet requested confirmation of exposure from the Compensation Service or, if necessary, request an opinion from the JSRRC.  Accordingly, remand is required for additional development consistent with the directives set forth in the M21-1.

The Board also recognizes that the Veteran has not yet been afforded an examination to determine the nature and etiology of his diabetes mellitus, type II.  Therefore, after development of possible herbicide exposure is completed, the Veteran should be scheduled for such an examination and include consideration of exposure to contaminated water at Camp Lejeune.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regards to the Veteran's claims of service connection for a bilateral eye condition and amputation, right middle toe, the Board notes that these claims are based, in part, on a secondary theory of entitlement as related to diabetes mellitus, type II.  Accordingly, the Board finds them to be inextricably intertwined with that claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  A decision on these two claims is therefore deferred until the underlying claim of service connection for diabetes mellitus, type II, is decided.

B.  Issuance of a Statement of the Case

A May 2014 rating decision denied the issues of entitlement to service connection for heart disease and entitlement to a disability rating in excess of 60 percent for service-connected degenerative disc disease status post laminectomy L3-4, L4-5 with residual scar.  The Veteran filed a notice of disagreement with the decision on a proper form dated June 2014; however, a statement of the case (SOC) has not yet been issued.  Accordingly, remand of these claims is required for the issuance of a SOC.  38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Develop the Veteran's allegation of exposure to herbicides pursuant to the VA Adjudication Procedure Manual M21-1, IV.ii.1.H.7.a, Verifying Herbicide Exposure on a Factual Basis in Other Locations.

This development should include sending the Veteran's detailed description of exposure to the Compensation Service and requesting a review of Department of Defense's inventory of herbicide operations to determine whether herbicides were used as claimed.  If necessary, send a request for verification of herbicide exposure to the JSRRC.

All steps taken in developing the allegation of herbicide exposure must be clearly documented in the claims file.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his diabetes mellitus, type II.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus, type II, had its onset during or is otherwise related to his active military service, to include any established exposure to herbicides and exposure to environmental hazards at Camp Lejeune.

A complete rationale is required for all opinions expressed.  The rationale should discuss the pertinent evidence of record, to include the Veteran's lay statements.

4.  Issue a SOC for the following issues:  (1) Entitlement to service connection for heart disease; and (2) Entitlement to a disability rating in excess of 60 percent for service-connected degenerative disc disease status post laminectomy L3-4, L4-5 with residual scar.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


